t c memo united_states tax_court maurice c sainte-yves petitioner v commissioner of internal revenue respondent docket nos filed date daniel j leer for petitioner h clifton bonney jr for respondent memorandum findings_of_fact and opinion swift judge respondent determined that petitioner is not entitled to an abatement of interest under sec_6404 on petitioner’s federal_income_tax deficiencies for and unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether petitioner is entitled to an abatement of interest accruing on the above federal_income_tax deficiencies findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in san francisco california in petitioner purchased a limited_partner interest in bishop investment group i bishop which in turn invested in barrister equipment associates barrister a tax-sheltered limited_partnership upon audit of barrister for and respondent disallowed losses and credits claimed by barrister in anderson eguip associates et al barrister associates tax_matters_partner v commissioner docket no respondent’s adjustments to barrister’s claimed losses and credits were agreed to by the tax_matters_partner and a stipulated decision was entered consistent with that settlement in connection with computational adjustments that were made by respondent at the partner level relating to the above adjustments that had been agreed to at the barrister partnership level respondent’s appeals offices in fresno california fresno and in brooklyn new york brooklyn granted to a number of the barrister partners their requests under sec_6404 e for abatement of related statutory interest petitioner made a similar request for abatement of interest with regard to his federal_income_tax deficiencies for and 1985' relating to the disallowed barrister claimed losses and credits in his request among other things petitioner alleged that his tax deficiencies relating to barrister were caused by erroneous advice given by a representative of respondent to the tax_matters_partner of bishop as to the allowability of the barrister losses and credits petitioner’s request for abatement of interest was denied by respondent petitioner administratively appealed respondent’s denial of petitioner’s request for abatement of interest petitioner’s appeal was forwarded by respondent to respondent’s appeals_office in san francisco california san francisco petitioner however requested that the appeal be transferred from respondent’s san francisco appeals_office to either respondent’s fresno or brooklyn appeals_office in an effort to obtain the same computational adjustments for were the result of carryforward tax_credits claimed by petitioner relating to barrister q4e- treatment in regard to his request for abatement of interest as other barrister partners had received from respondent e approval respondent’s san francisco appeals_office sustained respondent’s denial of petitioner’s request for abatement of interest and denied petitioner’s request for a transfer of his appeal petitioner filed under sec_6404 the instant petition for review of respondent’s denial of petitioner’s request for abatement of interest opinion generally we have jurisdiction to review respondent’s denial of a taxpayer’s request under sec_6404 for abatement of interest sec_6404 in sec_6404 in redesignated as sec_6404 and in redesignated as sec_6404 was enacted which gave this court jurisdiction to review respondent’s denial of a taxpayer’s request under sec_6404 for abatement of interest effective for requests that were pending with respondent after date see victims of terrorism tax relief act of publaw_107_134 b ff stat internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_743 109_tc_92 petitioner mailed a request for abatement of interest to respondent on date petitioner’s request for abatement of interest was denied by respondent on date accordingly we have jurisdiction under sec_6404 to review respondent’s denial of petitioner’s request for abatement of interest see id petitioner agrees that he has the burden of proving his entitlement to an abatement of interest see rule 112_tc_19 as applicable to the years before us in this case abatement of interest may be available under sec_6404 with respect to the portion of interest on tax deficiencies attributable in whole or in part to errors or delays committed by respondent in the performance of ministerial acts that occurred after taxpayers were contacted in writing with respect to such deficiencies ministerial acts are described as procedural or mechanical acts that do not involve the exercise of judgment or discretion by respondent see eg crawford v commissioner tcmemo_2002_10 citing sec_301_6404-2t b temporary proced admin regs fed reg date the denial by respondent of the requested transfer of petitioner’s appeal from respondent’s san francisco appeals_office to either the fresno or brooklyn appeals_office involved the amendments to sec_6404 limited respondent’s authority to abate interest on tax deficiencies to situations where the interest was attributable to unreasonable errors or delays committed by respondent and expanded the situations in which abatement of interest might be available to include managerial acts effective for taxable years beginning after date taxpayer bill of right sec_2 publaw_104_168 c 110_stat_1457 this amendment is inapplicable to the instant case ‘ in sec_301_6404-2t temporary proced admin regs fed reg date was finalized effective for tax years beginning after date -- - the exercise of respondent’s judgment this act did not constitute a ministerial_act for purposes of sec_6404 see crawford v commissioner supra gaudet v commissioner tcmemo_2001_309 respondent’s denial of a taxpayer’s request for the transfer of his case to another office did not constitute an error or delay committed by respondent in the performance of a ministerial_act cf sec_301_6404-2t b example temporary proced admin regs fed reg date respondent’s failure to transfer a case to another office after the requested transfer was approved constituted an error by respondent in the performance of a ministerial_act advice allegedly given by respondent’s representatives to bishop’s tax_matters_partner as to the allowability of the loss deductions and credits relating to barrister would not constitute a ministerial_act for purposes of sec_6404 oral or written advice given by respondent to taxpayers regarding the application of federal tax law requires the exercise of judgment and does not constitute a ministerial_act for purposes of sec_6404 115_tc_329 crawford v commissioner supra also there is no statute that gives respondent a mandate to abate interest on tax deficiencies in order to treat similarly situated taxpayers alike including where those deficiencies are a result of partnership level - proceedings under the tefra provisions for the tax years at issue as previously stated respondent only had statutory authority to abate interest attributable to an error or delay committed by respondent in the performance of a ministerial_act which petitioner has not proven in this case see sec_6404 e because petitioner has failed to prove that respondent committed an error or delay in the performance of a ministerial_act we sustain respondent’s denial of petitioner’s request for abatement of interest and we need not decide various other arguments made by petitioner title iv of the tax equity and fiscal responsibility act of tefra publaw_97_248 secs a stat applies to adjustments made by respondent to partnership tax years beginning after date and therefore applies to barrister’s tax years and under the tefra partnership provisions supra respondent is required to offer consistent settlement terms to partners with respect to the tax treatment of partnership items sec c partnership items include items of income deduction gain loss credit or refund used in calculating the partnership’s taxable_year sec_6231 sec_301 a -l a proced admin regs the requested interest abatement at issue herein however constitutes a computational adjustment not a partnership_item see sec_6231 sec_301 a -1t b temporary proceed admin regs fed reg date computational adjustments include any interest attributable to partner level adjustments made to reflect the treatment of partnership items id moreover adjustments made by respondent to apply changes in partnership items resulting from partnership proceedings to indirect partners such as petitioner are computational adjustments sec_6231 to reflect the foregoing decisions will be entered for respondent
